Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Present office action is in response to amendment filed 12/02/2021. Claims 1, 16, 19 and 22 are amended. Claims 1-22 are currently pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sosoka et al. (US 20020090596 A1) (Sosoka) in view of Marcus et al. (US 20120009557 A1) (Marcus) and Yang (US 20060246411 A1).
Re claims 1, 16 and 22:
	 [Claim 1]  Sosoka teaches of a system for teaching, comprising: a plurality of symbol manipulatives; a symbol identification device configured to determine identity and position of any symbol manipulative among the plurality of symbol manipulatives and communicate the identity and the position to a student computing device the student computing device comprising a processor, a memory, and an interface for connecting to the symbol identification device wherein the processor of the student computing device is configured to perform operations comprising: receiving symbol identification data from the symbol identification device; and presenting information to a user (at least ¶ 4: apparatus, systems and methods for electronically teaching phonics… provides a base unit with multiple receiving wells for blocks. The outer surface of each face of each block expresses an alphabetic character. Each face of each alphabet block has a unique bit pattern expressed in a pattern of electrically conductive material that identifies the alphabetic character expressed on the outer surface of the opposing block face…A computer device, such as a microprocessor, identifies phonetic relationships between the exposed letters and determines the phoneme for each exposed alphabetic character for each block in a block receiving well; (figure 12 and ¶ 31: phonics engine 1200 for generation of phonemes in response to inputs received from a user interface 1202. A player uses the user interface to select a mode of play and to input an alphabetic sequence of alphabetic characters. The phonics engine responds by outputting a phoneme sequence consisting of one or more phonemes that is presented to the player through an audio transducer. A visual display information is also generated for presentation to the player).
	Sosoka further teaches that a computer device identifies phonetic relationships between the exposed letters and determines the phoneme for each exposed alphabetic character for each block in a block receiving well (¶ 4) and that the computer device includes a modem connection to a server computer over a global communications network such as the Internet (¶ 12). Sosoka is silent on but Marcus which (¶ 3) relates to an educational system where a child arranges one or more computer-recognizable characters on a working platform teaches of a student computing device connected with the symbol identification device via a wireless link, the student computing device comprising a processor, a memory, and an interface for connecting to the symbol identification device via the wireless link (at least ¶ 30 and figures 1 and 3: a processing device 22, which may include in part a conventional computer…a working platform 28 for supporting the blocks 20 and for generating character-identification and block information; ¶ 34: a wireless digital communication link between the processing device 22 and working platform 28). Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, when faced with the issue of connecting the base unit with multiple receiving wells for blocks of Sosoka to a computer device, one would have looked to use the old and well-known wireless communication feature of Marcus so as to yield predictable result of enhanced apparatus, systems and methods for electronically teaching phonics in order to allow 
the base unit with multiple receiving wells for blocks of Sosoka to be used a greater distance from the processing device without concern over extension wires.
	Sosoka further teaches of a database configured to perform operations comprising: presenting a first task to the user at the student computing device, the first task indicating a phoneme; receiving student response data from the one symbol identification device, the response data corresponding with the first task; assessing the student response data from the symbol identification device to determine that the response corresponding to the first task transgresses a threshold value; based on the response of the student response data transgresses the threshold value, presenting the user with a message based on the phoneme indicated by the first task; making changes to at least one database component based on the student response data (at least ¶ 7: mode of play: "Song", "Explore", "Spelling", or "Activity". The toy provides the child playing (the "player") with feedback, the type of feedback varying according to the mode in which the player has chosen to operate the toy; ¶ 89: toy's microprocessor 30 loads the player's skill level, the word list for that level, and the phonics engine and phonics rules; ¶ 92: If the player places the incorrect blocks in the block stations (for instance, "C", "A" and "T" when the word to spell was "Bat") and presses the Play button 12, the microprocessor 30 determines that the word spelled is incorrect; ¶ 96: If the player correctly spells seven (7) consecutive words (threshold value) from the player's current skill level, then the toy plays "You're a great speller!" (message) and increments the player's skill level by one; ¶ 97: If the player misspells fifteen (15) words from the player's current skill level, the player's skill level is decremented by one level; ¶ 23; a word dictionary 1220 and a phoneme table 1222 and associated text, for example ¶s 35-36 and 38; (phonics rules and the phonics engine and associated text, for example: ¶ 75; ¶ 81: dictionary table/database; ¶s 110-11: Table of Sounds; Dictionary of Words and related text, for example, ¶s 118-130; ¶s 131-132: Letter Dictionary; ¶s 89-90: The toy's microprocessor 30 loads the player's skill level…; ¶ 96: If the player correctly spells seven (7) consecutive words from the player's current skill level, then the toy plays "You're a great speller!" and increments the player's skill level by one (changes to at least one database component based on the student response data)).
	Sosoka in view of Marcus appears to be silent on but Yang which relates to assisting a user in learning of a topic (abstract) teaches or at least suggests receiving first student response data from the symbol identification device, the first response data corresponding with the first task and including a first response time; assessing the first student response data from the symbol identification device to determine that the first response time corresponding to the first task does not transgress a first threshold value; based on the first response time of the first student response data, presenting the user with a second task; receiving second student response data from the symbol identification device, the second response data corresponding with the second task and including a second response time; assessing the second student response data from the symbol identification device to determine that the second response time corresponding to the first task transgresses a second threshold value, wherein the second threshold value is less than the first threshold value; based on the second response time of the second student response data transgressing the second threshold value, presenting the user with a message; making changes to at least one database component based on the second student response data; and responding to the second student response data with teaching data (at least ¶ 4:… measuring the correctness and time needed to answer the first set of problems, and the device responding with a second set of problems that may have a complexity that is unchanged or changed to an adjacent complexity or changed to a non-adjacent complexity… if the operator answers a current set of problems at one level correctly, the operator is presented with a set of problems with a higher level of difficulty. If the operator answers one problem incorrectly, a set of problems at a lower level is presented. In essence, a new set of problems is generated at an adjacent difficulty level depending upon whether the previous set of problems was answered correctly or not; ¶ 9:…assigning a time to answer a first set of problems, measuring a time to correctly answer the set and the device responding with a second set of problems requiring a time limit that may be unchanged or changed incrementally or changed by several increments…; ¶ 30: correctly answering questions…within a selected response time… correctly answering a question within a time limit for the question; ; ¶ 37: parameters of a problem set (e.g., mode, time limits, and number of problems) within a topic and also stores operator performance measures such as the operator's actual time to solve questions; ¶ 84: quick and correct completion of some questions in a set of questions (based on the parameters of complexity and time limit along with the related measures of time to complete and correctness of the operator's answers) can lead to a following question set that meets the criteria of the next milestone level (such as having a higher milestone rating, increased level or degree of complexity, increased number of questions to be answered, and/or a decreased time to answer); figures 5-7 and associated text; ¶ 89: time limit "T."…decreasing T would make the next worksheet harder; ¶ 106; ¶ 109: As an alternative to presenting questions having a lower complexity, the system may replace or supplement this response by presenting clues, hints, examples, partial answers, or suggestions on how to solve problems at comparable modes and/or complexities…; ¶ 111: operator cannot handle the previous milestone level at this time, so the next set of problems presented is at lower milestone level of 5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to have incorporated within the teachings of Sosoka in view of Marcus, the known technique of Yang utilizing a user's responses to a timed worksheet to adjust parameters used in selecting time limit in a successively timed task and tracking over successive tasks in order to arrive at a user's competency level and to provide the user tailored feedback to arrive at the claimed object arrangement task criteria as an obvious matter of choice so as to predictably yield enhanced and effective methods for electronically teaching phonics with adaptability and reduced rigidity by allowing assigning desired task complexity and time limit based on measured user's performance.
	 [Claim 16]  Sosoka teaches of a method of teaching symbol manipulation, comprising: presenting a student with a plurality of symbol manipulatives and a symbol identification dock, wherein each of the plurality of symbol manipulatives is connectable to the symbol identification dock (at least ¶ 4: a base unit with multiple receiving wells for blocks), wherein the symbol identification dock is configured to identify one or more symbol manipulatives connected thereto, wherein the symbol identification dock is connected to a student computing device (at least ¶ 4: The outer surface of each face of each block expresses an alphabetic character. Each face of each alphabet block has a unique bit pattern expressed in a pattern of electrically conductive material that identifies the alphabetic character expressed on the outer surface of the opposing block face… A computer device, such as a microprocessor, identifies phonetic relationships between the exposed letters and determines the phoneme for each exposed alphabetic character for each block in a block receiving well).
	Sosoka is silent on but Marcus which (¶ 3) relates to an educational system where a child arranges one or more computer-recognizable characters on a working platform teaches wherein the symbol identification dock is connected to a student computing device via a wireless link (at least ¶ 30 and figures 1 and 3: a processing device 22, which may include in part a conventional computer…a working platform 28 for supporting the blocks 20 and for generating character-identification and block information; ¶ 34: a wireless digital communication link between the processing device 22 and working platform 28). Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, when faced with the issue of connecting the base unit with multiple receiving wells for blocks of Sosoka to a computer device, one would have looked to use the old and well-known wireless communication feature of Marcus so as to yield predictable result of enhanced apparatus, systems and methods for electronically teaching phonics in order to allow 
the base unit with multiple receiving wells for blocks of Sosoka to be used a greater distance from the processing device without concern over extension wires.
	Sosoka in view of Marcus teaches of presenting the student with a first task that indicates a phoneme, wherein the task is completable by connecting one or more corresponding symbol manipulatives to the symbol identification dock; detecting a first response that includes a symbol manipulative connected to the symbol identification dock in response to the first task  (at least Sosoka: ¶ 7: mode of play: "Song", "Explore", "Spelling", or "Activity". The toy provides the child playing (the "player") with feedback, the type of feedback varying according to the mode in which the player has chosen to operate the toy; ¶ 92: If the player places the incorrect blocks in the block stations (for instance, "C", "A" and "T" when the word to spell was "Bat") and presses the Play button 12, the microprocessor 30 determines that the word spelled is incorrect; ¶ 89: toy's microprocessor 30 loads the player's skill level, the word list for that level, and the phonics engine and phonics rules; ¶ 92: If the player places the incorrect blocks in the block stations (for instance, "C", "A" and "T" when the word to spell was "Bat") and presses the Play button 12, the microprocessor 30 determines that the word spelled is incorrect; ¶ 96: If the player correctly spells seven (7) consecutive words from the player's current skill level, then the toy plays "You're a great speller!" and increments the player's skill level by one; ¶ 97: If the player misspells fifteen (15) words from the player's current skill level, the player's skill level is decremented by one level).
	Sosoka in view of Marcus appears to be silent on but Yang which relates to assisting a user in learning of a topic (abstract) teaches or at least suggests detecting a first response that includes a symbol manipulative connected to the symbol identification dock in response to the first task, the first response including a first response time; assessing the first response to the first task to determine that the first response time does not transgress a first threshold value; based on the first response time of the first response, presenting the user with a second task, receiving a second response from the symbol identification dock, the second response including a second response time; assessing the second response from the symbol identification dock to determine that the second response time transgresses a second threshold value, wherein the second threshold value is less than the first threshold value; assessing a skill level of the student based on the second response time transgressing the second threshold valuand recording the skill level of the student in a database (at least ¶ 4:… measuring the correctness and time needed to answer the first set of problems, and the device responding with a second set of problems that may have a complexity that is unchanged or changed to an adjacent complexity or changed to a non-adjacent complexity… if the operator answers a current set of problems at one level correctly, the operator is presented with a set of problems with a higher level of difficulty. If the operator answers one problem incorrectly, a set of problems at a lower level is presented. In essence, a new set of problems is generated at an adjacent difficulty level depending upon whether the previous set of problems was answered correctly or not; ¶ 9:…assigning a time to answer a first set of problems, measuring a time to correctly answer the set and the device responding with a second set of problems requiring a time limit that may be unchanged or changed incrementally or changed by several increments…; ¶ 30: correctly answering questions…within a selected response time… correctly answering a question within a time limit for the question; ; ¶ 37: parameters of a problem set (e.g., mode, time limits, and number of problems) within a topic and also stores operator performance measures such as the operator's actual time to solve questions; ¶ 84: quick and correct completion of some questions in a set of questions (based on the parameters of complexity and time limit along with the related measures of time to complete and correctness of the operator's answers) can lead to a following question set that meets the criteria of the next milestone level (such as having a higher milestone rating, increased level or degree of complexity, increased number of questions to be answered, and/or a decreased time to answer); figures 5-7 and associated text; ¶ 89: time limit "T."…decreasing T would make the next worksheet harder; ¶ 106; ¶ 109: As an alternative to presenting questions having a lower complexity, the system may replace or supplement this response by presenting clues, hints, examples, partial answers, or suggestions on how to solve problems at comparable modes and/or complexities…; ¶ 111: operator cannot handle the previous milestone level at this time, so the next set of problems presented is at lower milestone level of 5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to have incorporated within the teachings of Sosoka in view of Marcus, the known technique of Yang utilizing a user's responses to a timed worksheet to adjust parameters used in selecting time limit in a successively timed task and tracking over successive tasks in order to arrive at a user's competency level and to provide the user tailored feedback to arrive at the claimed object arrangement task criteria as an obvious matter of choice so as to predictably yield enhanced and effective methods for electronically teaching phonics with adaptability and reduced rigidity by allowing assigning desired task complexity and time limit based on measured user's performance.
	 [Claim 22]  Sosoka teaches or at least suggests a method of teaching phonics (abstract: methods for electronically teaching phonics), comprising: presenting a student with a plurality of symbol manipulatives and a symbol identification dock, wherein each of the plurality of symbol manipulatives is connectable to the symbol identification dock (¶ 4: a base unit with multiple receiving wells for blocks), wherein the symbol identification dock is configured to identify one or more symbol manipulatives connected thereto, wherein the symbol identification dock identifies the symbol manipulatives placed on it, wherein the symbol identification dock is connected to a student computing device (¶ 4: The outer surface of each face of each block expresses an alphabetic character. Each face of each alphabet block has a unique bit pattern expressed in a pattern of electrically conductive material that identifies the alphabetic character expressed on the outer surface of the opposing block face… A computer device, such as a microprocessor, identifies phonetic relationships between the exposed letters and determines the phoneme for each exposed alphabetic character for each block in a block receiving well).
	Sosoka appears to be silent on but Marcus which (¶ 3) relates to an educational system where a child arranges one or more computer-recognizable characters on a working platform teaches or at least suggests wherein the symbol identification dock is connected to a student computing device via a wireless connection; wherein the student computing device comprises at least one effector (¶ 30 and figures 1 and 3: a processing device 22, which may include in part a conventional computer…the processing device 22 preferably includes a conventional monitor 24 for visual display, a conventional speaker 26 for audio playback…a working platform 28 for supporting the blocks 20 and for generating character-identification and block information; ¶ 34: a wireless digital communication link between the processing device 22 and working platform 28). Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, when faced with the issue of connecting the base unit with multiple receiving wells for blocks of Sosoka to a computer device, one would have looked to use the old and well-known wireless communication and the at least one effector features of Marcus so as to yield predictable result of enhanced apparatus, systems and methods for electronically teaching phonics in order to allow the base unit with multiple receiving wells for blocks of Sosoka to be used a greater distance from the processing device without concern over extension wires.
	Sosoka in view of Marcus teaches or at least suggests presenting the student with a first task that indicates a phoneme, wherein the task is completable by connecting one or more corresponding symbol manipulatives to the symbol identification dock; detecting a first response that includes a symbol manipulative connected to the symbol identification dock in response to the first task (at least Sosoka: ¶ 7: mode of play: "Song", "Explore", "Spelling", or "Activity". The toy provides the child playing (the "player") with feedback, the type of feedback varying according to the mode in which the player has chosen to operate the toy;¶ 11: a computer device, such as a microprocessor, which determines, among other things, the mode in which the toy is operating, the identity of each alphabetic character for all blocks resting in block stations, and relationships between the identified alphabetic characters; ¶ 13: the computer device applies phonics rules to deduce the sound of each letter according to its proximity to, and context with, other alphabetic characters ("letters") in the other block stations. Using voice circuitry, the computer device plays the sound for each letter, or if the letters spell a word, the computer device plays the sound of the word. As the computer device plays the sound for each letter; ¶ 89: toy's microprocessor 30 loads the player's skill level, the word list for that level, and the phonics engine and phonics rules; ¶ 92: If the player places the incorrect blocks in the block stations (for instance, "C", "A" and "T" when the word to spell was "Bat") and presses the Play button 12, the microprocessor 30 determines that the word spelled is incorrect; ¶ 96: If the player correctly spells seven (7) consecutive words from the player's current skill level, then the toy plays "You're a great speller!" and increments the player's skill level by one; ¶ 97: If the player misspells fifteen (15) words from the player's current skill level, the player's skill level is decremented by one level; Marcus: ¶ 3: a system where a child arranges one or more computer-recognizable characters on a working platform to spell words…in response to computer generated questions or prompts; ¶ 54: The prompt can be…a question that either appears visually on the monitor 24 or is played over the speaker 26) ; detecting an error corresponding to a phoneme in the subset of the plurality of symbol manipulatives; and based on the error corresponding to the phoneme in the subset of the plurality of symbol manipulatives, presenting the student with a message based on at least the error corresponding to the phoneme (at least Sosoka: ¶ 7: mode of play: "Song", "Explore", "Spelling", or "Activity". The toy provides the child playing (the "player") with feedback, the type of feedback varying according to the mode in which the player has chosen to operate the toy; ¶ 92: If the player places the incorrect blocks in the block stations (for instance, "C", "A" and "T" when the word to spell was "Bat") and presses the Play button 12, the microprocessor 30 determines that the word spelled is incorrect; ¶ 89: toy's microprocessor 30 loads the player's skill level, the word list for that level, and the phonics engine and phonics rules; ¶ 92: If the player places the incorrect blocks in the block stations (for instance, "C", "A" and "T" when the word to spell was "Bat") and presses the Play button 12, the microprocessor 30 determines that the word spelled is incorrect; ¶ 96: If the player correctly spells seven (7) consecutive words from the player's current skill level, then the toy plays "You're a great speller!" and increments the player's skill level by one; ¶ 97: If the player misspells fifteen (15) words from the player's current skill level, the player's skill level is decremented by one level).	Sosoka in view of Marcus appears to be silent on but Yang which relates to assisting a user in learning of a topic (abstract) teaches or at least suggests detecting a first response that includes a symbol manipulative connected to the symbol identification dock in response to the first task, the first response including a first response time; assessing the first response to the first task to determine that the first response time does not transgress a first threshold value; based on the first response time of the first response, presenting the user with a second task, receiving a second response from the symbol identification dock, the second response including a second response time; assessing the second response from the symbol identification dock to determine that the second response time transgresses a second threshold value, wherein the second threshold value is less than the first threshold value; assessing a skill level of the student based on the second response time transgressing the second threshold valuand recording the skill level of the student in a database (at least ¶ 4:… measuring the correctness and time needed to answer the first set of problems, and the device responding with a second set of problems that may have a complexity that is unchanged or changed to an adjacent complexity or changed to a non-adjacent complexity… if the operator answers a current set of problems at one level correctly, the operator is presented with a set of problems with a higher level of difficulty. If the operator answers one problem incorrectly, a set of problems at a lower level is presented. In essence, a new set of problems is generated at an adjacent difficulty level depending upon whether the previous set of problems was answered correctly or not; ¶ 9:…assigning a time to answer a first set of problems, measuring a time to correctly answer the set and the device responding with a second set of problems requiring a time limit that may be unchanged or changed incrementally or changed by several increments…; ¶ 30: correctly answering questions…within a selected response time… correctly answering a question within a time limit for the question; ; ¶ 37: parameters of a problem set (e.g., mode, time limits, and number of problems) within a topic and also stores operator performance measures such as the operator's actual time to solve questions; ¶ 84: quick and correct completion of some questions in a set of questions (based on the parameters of complexity and time limit along with the related measures of time to complete and correctness of the operator's answers) can lead to a following question set that meets the criteria of the next milestone level (such as having a higher milestone rating, increased level or degree of complexity, increased number of questions to be answered, and/or a decreased time to answer); figures 5-7 and associated text; ¶ 89: time limit "T."…decreasing T would make the next worksheet harder; ¶ 106; ¶ 109: As an alternative to presenting questions having a lower complexity, the system may replace or supplement this response by presenting clues, hints, examples, partial answers, or suggestions on how to solve problems at comparable modes and/or complexities…; ¶ 111: operator cannot handle the previous milestone level at this time, so the next set of problems presented is at lower milestone level of 5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to have incorporated within the teachings of Sosoka in view of Marcus, the known technique of Yang utilizing a user's responses to a timed worksheet to adjust parameters used in selecting time limit in a successively timed task and tracking over successive tasks in order to arrive at a user's competency level and to provide the user tailored feedback to arrive at the claimed object arrangement task criteria as an obvious matter of choice so as to predictably yield enhanced and effective methods for electronically teaching phonics with adaptability and reduced rigidity by allowing assigning desired task complexity and time limit based on measured user's performance.
Re claims 2-5:
	 [Claim 4]  Sosoka in view of Marcus and Yang teaches of the system of Claim 1, further comprising: a teacher computing device distinct from the student computing device, wherein the teacher computing device communicates with the student computing device through a remote interface (at least Sosoka: ¶ 12: computer devices, including for instance, a modem connection to a server computer over a global communications network such as the Internet).
	 [Claims 2, 3 and 5]  Sosoka in view of Marcus and Yang teaches of the system of Claim 1, wherein the database is located in a cloud system (at least Sosoka: ¶ 12: computer devices, including for instance, a modem connection to a server computer over a global communications network such as the Internet). By definition, "The cloud" refers to servers that are accessed over the Internet, and the software and databases that run on those servers 
	Sosoka in view of Marcus and Yang ([Claim 3]) appears to be silent on wherein part of the database is located on the student computing device and part of the database is located in the cloud and ([Claim 5]) further silent on wherein part of the database is located on the student computing device, part of the database is located on the teacher computing device, and part of the database is located in the cloud. However, in the Final Rejection dated 12/24/2020, the Examiner officially noticed that that the concept and advantages of distributed databases were old and well known to one of ordinary skill in the art before the effective filing date of the invention, as evidenced by the definition of a distributed database (DDB) which is an integrated collection of databases that is physically distributed across sites in a computer network. 
Applicant did not traverse these officially noticed facts by specifically pointing out supposed errors, the officially noticed facts taken in the rejection dated 12/24/2020 are now considered admitted prior art. See MPEP § 2144.03(C) and particularly Chevenard, 139 F.2d at 713, 60 USPQ at 241 ("[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention."). Hence, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to have modified the teachings of Sosoka in view of Marcus and Yang by using well known techniques such as distributed databases so as to yield the predictable result of enhanced systems for electronically teaching phonics that would allow the database to be stored in multiple computers, including the student computing device, and/or the teacher computing device, located in the same physical location (e.g. a datacenter); or be dispersed over a network of interconnected computers. This would provide the known benefit of storing data across multiple computers and, in turn, improve performance at end-user worksites by allowing transactions to be processed on many machines, instead of being limited to one.
Re claim 6:
	 [Claim 6]  Sosoka in view of Marcus and Yang teaches of the system of Claim 1, wherein the operations for which the processor of the student computing device is configured further comprise: presenting a task, wherein the task is completable by connecting one or more corresponding symbol manipulatives to the symbol identification dock; once the user completes the task, determining a percentage of correctly completed tasks and a category of errors made by the user; recording the percentage of correctly completed tasks and the category of errors in the database; and presenting the user with a further task based on the category of errors made by the user (at least Sosoka: ¶ 92: If the player places the incorrect blocks in the block stations (for instance, "C", "A" and "T" when the word to spell was "Bat") and presses the Play button 12, the microprocessor 30 determines that the word spelled is incorrect. Then the microprocessor 30 determines, according to the phonics engine and the phonics rules, the phonemes for the letters played, and merges the phonemes with a template that plays "Oops, you spelled". The toy then plays the merged message that says, e.g., "Oops, you spelled /c/ /a/ /t/." The toy then merges the phonemes for the correct spelling of the word with the spell prompt, and plays the merged spell prompt, e.g., "Spell Bat, /b/ /a/ /t/"; ¶ 94: If other blocks are in other block stations, the phoneme is determined in context with the other letters. If the pressed block letter is part of a digraph, the toy plays the phoneme for the digraph and lights the light features for both the pressed block and the other block station in which the remaining component of the digraph rests. If the pressed block letter is not part of a digraph, then the toy lights the light feature for the block station in which the block letter is pressed and plays the phoneme for the individual pressed block letter, in context with the other block letters in any other block stations).
Re claims 9 and 11:
	 [Claim 9]  Sosoka in view of Marcus and Yang teaches of the system of Claim 1, wherein the plurality of symbol manipulatives includes letter shapes (at least Sosoka: ¶ 9: one block features the letters "A" on two faces, "B" on two faces, and "C" on the remaining two faces).
	 [Claim 11]  Sosoka in view of Marcus and Yang teaches of the system of Claim 1, wherein the plurality of symbol manipulatives includes logographic shapes (at least Sosoka: ¶ 9: On some block faces, instead of the letter, a picture for which the word describing the picture begins with the letter featured on that particular face of the block – considered to be similar to, or an obvious variation of logographic shapes).
Re claims 10 and 12:
	[Claims 10 and 12]  Sosoka in view of Marcus and Yang teaches wherein the symbol manipulatives comprise symbol shapes and wherein the symbol manipulatives comprise number shapes (at least Marcus: ¶ 27: a plurality of blocks 20, each containing an alphanumeric character on a surface thereof. The alphanumeric characters may include letters, numbers and/or punctuation marks). Hence, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to have modified the teachings of Sosoka in view of Marcus and Yang by using well known elements, such as the alphanumeric characters of Marcus, so as to yield the predictable result of enhanced systems for electronically teaching phonics that would additionally allow assessing students’ skills in areas requiring arrangements of letters, numbers and/or punctuation marks.
Re claim 13:
	 [Claim 13]  Sosoka in view of Marcus and Yang teaches of the system of Claim 1, wherein the operations for which the processor of the student computing device is configured further comprise: identifying any symbol manipulatives connected to the symbol identification dock; generating a pronunciation for the identified symbol manipulatives; and presenting the pronunciation to the user (at least Sosoka: ¶ 11: a computer device, such as a microprocessor, which determines, among other things, the mode in which the toy is operating, the identity of each alphabetic character for all blocks resting in block stations, and relationships between the identified alphabetic characters; ¶ 13: the computer device applies phonics rules to deduce the sound of each letter according to its proximity to, and context with, other alphabetic characters ("letters") in the other block stations. Using voice circuitry, the computer device plays the sound for each letter, or if the letters spell a word, the computer device plays the sound of the word. As the computer device plays the sound for each letter).
Re claim 14:
	 [Claim 14]  Sosoka in view of Marcus and Yang appears to be silent on the system of Claim 1, wherein the student computing device is a tablet. However, in the Final Rejection dated 12/24/2020, the Examiner officially noticed that that the concept and advantages of using a tablet computing device were old and well known to one of ordinary skill in the art before the effective filing date of the invention since a tablet or tablet PC, is by definition, a portable computer that uses a touchscreen as its primary input device. Applicant did not traverse these officially noticed facts by specifically pointing out supposed errors, the officially noticed facts taken in the rejection dated 12/24/2020 are now considered admitted prior art. See MPEP § 2144.03(C) and particularly Chevenard, 139 F.2d at 713, 60 USPQ at 241 ("[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention."). Hence, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to have modified the teachings of Sosoka in view of Marcus and Yang by using well known devices such a tablet computing device so as to yield the predictable result of enhanced systems for electronically teaching phonics that would alternatively allow a student to use a computing device that may be easily transported from location to location by the student.
Re claim 15:
	 [Claim 15]  Sosoka in view of Marcus and Yang teaches wherein the student computing device and the symbol identification dock are connected to each other wirelessly (at least Marcus: ¶ 34: a wireless digital communication link between the processing device 22 and working platform 28). Hence, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to have modified the teachings of Sosoka in view of Marcus and Yang by using well known elements, such as the wireless digital communication link of Marcus, so as to yield the predictable result of enhanced systems for electronically teaching phonics that would advantageously allow using the base unit a greater distance from the computer device without concern over extension wires.
Re claim 17:
	 [Claim 17]  Sosoka in view of Marcus and Yang teaches of the method of Claim 16, further comprising: after a symbol manipulative from the plurality of symbol manipulatives is connected to the symbol identification dock in response to the first task, determining that the symbol manipulative is incorrect; in response to the determining that the symbol manipulative is incorrect, providing the student with at least one of: an  encouragement; a suggestion; a hint; an  instructive model; an intervention (at least Sosoka: ¶ 92: If the player places the incorrect blocks in the block stations (for instance, "C", "A" and "T" when the word to spell was "Bat") and presses the Play button 12, the microprocessor 30 determines that the word spelled is incorrect. Then the microprocessor 30 determines, according to the phonics engine and the phonics rules, the phonemes for the letters played, and merges the phonemes with a template that plays "Oops, you spelled". The toy then plays the merged message that says, e.g., "Oops, you spelled /c/ /a/ /t/." The toy then merges the phonemes for the correct spelling of the word with the spell prompt, and plays the merged spell prompt, e.g., "Spell Bat, /b/ /a/ /t/"; ¶ 94: If other blocks are in other block stations, the phoneme is determined in context with the other letters. If the pressed block letter is part of a digraph, the toy plays the phoneme for the digraph and lights the light features for both the pressed block and the other block station in which the remaining component of the digraph rests. If the pressed block letter is not part of a digraph, then the toy lights the light feature for the block station in which the block letter is pressed and plays the phoneme for the individual pressed block letter, in context with the other block letters in any other block stations).
Re claim 18:
	 [Claim 18]  Sosoka in view of Marcus and Yang teaches of the method of Claim 16, further comprising: monitoring a time period between two connections of symbol manipulatives from the plurality of symbol manipulatives to the symbol identification dock in response to the first task; if the monitored time period is longer than a predetermined time period, providing the student with at least one of: an encouragement; a suggestion; a hint; an instructive model; an intervention (at least Sosoka: ¶s 65-66: If the player does not respond within a certain time, for example 30 seconds, then the toy repeats the prompt).
Re claim 19:
	 [Claim 19]  Sosoka in view of Marcus and Yang teaches of the method of Claim 16, further comprising: in response to the determining that the first task is performed incorrectly, presenting the student with a second task based on the type of error made by the student (at least Sosoka: ¶ 7; ¶ 89; ¶¶ 92-96).
Re claim 21:
	 [Claim 21]  Sosoka in view of Marcus and Yang teaches of the method of Claim 16, further comprising: in response to the determining that the first task is performed incorrectly, presenting the student with a second task that has a different difficulty than the first task (at least Sosoka: ¶ 96: The microprocessor 30 pulls words from the player's current skill level and all previous skill levels; ¶ 97: If the player misspells fifteen (15) words from the player's current skill level, the player's skill level is decremented by one level).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sosoka in view of Marcus and Yang, as applied to claim 6 above, and further in view of Masterson et al. (US 6676412 B1) (Masterson).
Re claims 7 and 8:
	 [Claim 7]  Sosoka in view of Marcus and Yang appears to be silent on but Masterson teaches wherein tasks are organized into categories, wherein the task corresponds to a category selected from a group consisting of: tasks related to phonological awareness; tasks related to letter-sound correspondence; tasks related to consonant blends and digraphs; tasks related to complex vowels; and tasks related to multisyllabic words (at least abstract: assessing the student's phonological awareness, visual orthographic memory, orthographic knowledge, and morphological awareness skills based thereon; col 1, lines 65-67; col 2, line sound-symbol correspondences; col 3, lines 25-32: errors may be designated as occurring on homophones, consonants, vowel errors, inflected words, and reversals; col 5, lines 14-20: phonological awareness tasks in addition to segmentation tasks, such as phonemic blending and generating words from phonemes; col 13, lines 34-39: Categories 1-3 (Consonants, Digraphs, and Within-Word Doubling; col 16, lines 14-30: determines whether there were more than 50% omissions of vowels, r-vowels, or extra vowels, or whether there were more than 50% legal misspellings; figures 2-10 and associated text; col 13, line 58 –col 14, line 4: category/subcategory with multi-syllabic words; Tables 1-13 and associated text ). As evidenced by Masterson, spelling skills have been linked to a number of other literacy and literacy-related skills, including reading, phonological awareness, and morphological knowledge. Researchers have found strong correlations between spelling and reading, phonemic awareness, and morphological knowledge (col 4, lines 16-26). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, when faced with the issue of electronically teaching phonics, one would have looked to modify the teachings of Sosoka in view of Marcus and Yang using well-known assessment of spelling and related skills practices, as taught by Masterson, in order to predictably yield enhanced systems for electronically teaching phonics that would allow obtaining data regarding the status of a student's skills in these areas. Such additional assessment of these skills would not only provide insight into the student's overall pattern of strengths and weaknesses, but it also could be used later to formulate hypotheses regarding the nature of the specific spelling errors made by the student (Masterson: col 4, lines 22-26).
	 [Claim 8]  The claims recites the system of Claim 6, wherein the task corresponds to a key skill domain selected from a group consisting of: print concepts; phonological awareness; phonics; spelling and writing; vocabulary; fluency; and comprehension and is, as a result, rejected similarly to claim 7 above.
Claim  20 is rejected under 35 U.S.C. 103 as being unpatentable over Sosoka in view of Sosoka in view of Marcus and Yang, as applied to claim 16 above, and further in view of KENNERLY et al. (US 20140322685 A1) (KENNERLY).
Re claim 20:
	 [Claim 20]  Sosoka in view of Marcus and Yang appears to be silent on but KENNERLY teaches if the student's response to the first task was correct, presenting the student with a second task, wherein the second task comprises the same type of task as the first task and requires a faster response time than the first task (¶ 39: expected response time (the time allotted to solve a container 400 can be reduced at higher levels)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, when faced with the issue of electronically teaching phonics, one would have looked to modify the teachings of Sosoka in view of Marcus and Yang using well-known assessment of spelling and related skills practices, as taught by KENNERLY, in order to predictably yield enhanced systems for electronically teaching phonics that would allow students to perform related tasks more quickly and accurately (KENNERLY: ¶ 3).
Claim  21 is additionally rejected under 35 U.S.C. 103 as being unpatentable over Sosoka in view of Marcus and Yang, as applied to claim 16 above, and further in view of Tudor et al. (US 20030017442 A1) (Tudor).
Re claim 21:
	 [Claim 21]  In the event the earlier interpretation of in response to the determining that the first task is performed incorrectly, presenting the student with a second task that has a different difficulty than the first task is viewed as not being reasonable, Tudor teaches that limitation (¶ 19: An adaptive measurement system which presents a question to the individual and, depending on whether the answer is correct or incorrect, adjusts the difficulty of the subsequent questions either up or down until the difficulty of the questions are representative of the individual's knowledge and proficiency). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, when faced with the issue of electronically teaching phonics, one would have looked to modify the teachings of Sosoka in view of Marcus and Yang using well-known assessment practices, as taught by Tudor, in order to predictably yield enhanced systems for electronically teaching phonics that would allow adapting to and testing an individual's proficiency by presenting a question associated with learning objectives to an individual and adjusting the difficulty of subsequent questions depending on whether the answer is correct (Tudor: ¶ 3).
Response to Arguments
Claim Objections
	The previous claim objections are resolved in view of applicant’s amendments and remarks.
Claim Rejections 35 U.S.C. § 103
	The previous rejections under 35 U.S.C. § 103 have been fully considered but are moot in view of new ground(s) of rejection necessitated by Applicant’s amendment to the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	The prior art made of record and not relied upon is listed in the attached PTO Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845.  The examiner can normally be reached on Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715